          Case 5:19-cv-00489-R Document 89 Filed 06/15/21 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA



Date: June 15, 2021


Vicky Lewis, et al.,                            )
                                                )
         Plaintiff(s)                           )
                                                )
vs.                                             ) Case No. CIV-19-489-R
                                                )
                                                )
City of Edmond, et al.,                         )
                                                )
        Defendant(s)                            )


ENTER ORDER:

       The docket call scheduled for Wednesday June 30, 2021, at 10:00 a.m., will be via

conference call. Counsel will call into 888-684-8852 and when prompted put in the

access code number 1763316 followed by the pound sign.

      IT IS SO ORDERED this 15th day of June, 2021.
